Case: 13-30579      Document: 00512579499         Page: 1    Date Filed: 03/31/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 13-30579
                                                                                FILED
                                                                          March 31, 2014
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
CHARLOTTE SINCLAIR, individually and on behalf of her minor son, LPS;
WENDEL SINCLAIR, indivdiually & on behalf of his minor son, LPS,

                                                 Plaintiffs–Appellants,
v.

SCHOOL BOARD OF ALLEN PARISH; MICHAEL K. DOUCET, individually
& in his official capacity; BOBBY ODOM, individually & in his official capacity;
DIANE MARCANTEL, individually & in her official capacity; NANCY
WILLIS, individually & in her official capacity,

                                                 Defendants–Appellees



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                              USDC No. 1:09-CV-96


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM:*
       Charlotte Sinclair was a teacher at Oakdale High School in Allen Parish.
She and her husband Wendel Sinclair, individually and on behalf of their
minor son, (together, “the Sinclairs”) filed suit against the Allen Parish School
Board (“School Board”) and several individual defendants under 42 U.S.C.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 13-30579      Document: 00512579499        Page: 2     Date Filed: 03/31/2014



                                     No. 13-30579
§ 1983 for the deprivation of a right created by state statute—here, the right
of a teacher to be returned to the “same position” following sabbatical leave—
without due process. 1 The case proceeded to trial, after which a jury returned
a verdict in favor of the Defendants. The Sinclairs appeal the district court’s
entry of judgment based on the court’s jury instruction regarding the
sabbatical statute, and the dismissal of Wendel and the Sinclairs’ son’s claims
on summary judgment. For the reasons below, we AFFIRM.
                               I.     BACKGROUND
       Charlotte Sinclair (“Charlotte”) was a teacher at Oakdale High School in
Allen Parish, Louisiana. She worked at the school from August 2001 until she
took sabbatical leave during the 2007–2008 school year. She taught both
science and business courses during this period. Following her sabbatical
leave, Oakdale High School principal Nancy Willis assigned Charlotte to teach
only science rather than business classes for the 2008–2009 school year.
Charlotte soon after took leave for medical reasons, and never returned to work
in any capacity for the School Board.
       On January 21, 2009, the Sinclairs filed suit in federal court against the
School Board; Michael Doucet, the parish superintendent; Diane Marcantel,
the parish personnel director; and Nancy Willis, the principal at Oakdale High
School, alleging various state and federal law claims. Among other claims, the
Sinclairs alleged that the defendants violated Charlotte’s procedural due
process rights under the Fourteenth Amendment by reassigning her to a new
position in violation of Louisiana’s sabbatical leave statute. In particular, the
Sinclairs contended that the statute entitled her to return to the same teaching
assignment following her sabbatical and she was deprived of this right.



       1Appellants also raised claims under 42 U.S.C. § 1981, Title VII, and Louisiana law.
The district court dismissed those claims and they are not before us on appeal.
                                            2
    Case: 13-30579    Document: 00512579499       Page: 3   Date Filed: 03/31/2014



                                   No. 13-30579
      Defendants moved for summary judgment on all of the Sinclairs’ claims.
The district court denied summary judgment as to Charlotte’s Fourteenth
Amendment claim and granted summary judgment on all other claims.
Consequently, the court dismissed all loss of consortium claims made by
Wendel Sinclair and the Sinclairs’ minor son. The district court conducted a
three-day jury trial. During jury instructions, the district court stated to the
jury that under Louisiana’s sabbatical leave statute, the term position means
“classroom teacher.” Charlotte Sinclair objected to the instruction, arguing
that the term position means a particular subject to which a classroom teacher
is assigned. The jury returned a unanimous verdict in favor of the Defendants.
The Sinclairs filed a timely notice of appeal.
                             II.    DISCUSSION
      The district court had jurisdiction over this case under 28 U.S.C. § 1331.
This Court has jurisdiction over the district court’s final judgment under 28
U.S.C. § 1291.
      On appeal, the Sinclairs argue two points of error: (1) the district court
improperly instructed the jury on the meaning of “position” in § 17:1182 of the
Louisiana Revised Statutes, the sabbatical leave statute; and (2) the district
court improperly dismissed the claims for loss of consortium raised by Wendel
Sinclair and the Sinclairs’ minor son.
A. Jury Instruction
      We review a trial court’s jury instruction for abuse of discretion if, as
here, the alleged error is preserved below. United States v. Fuchs, 467 F.3d
889, 900 (5th Cir. 2006) (citation omitted). We will only reverse a judgment
based on a jury charge if: (1) “the charge as a whole creates substantial and
ineradicable doubt whether the jury has been properly guided in its
deliberations;” (2) the error is not harmless; and (3) “the proposed instruction
offered to the district court correctly stated the law.” Taita Chem. Co. v.
                                         3
    Case: 13-30579     Document: 00512579499      Page: 4   Date Filed: 03/31/2014



                                  No. 13-30579
Westlake Styrene, LP, 351 F.3d 663, 667 (5th Cir. 2003) (footnotes, citations,
and internal quotation marks omitted).        As we have previously observed,
“perfection is not required as long as the instructions were generally correct
and any error was harmless.” Id. (citing Bank One, Tex., N.A. v. Taylor, 970
F.2d 16, 30 (5th Cir. 1992)).
      The Sinclairs’ dispute turns on a question of state law. Louisiana law
provides that “[m]embers of the teaching staff of public schools . . . shall be
eligible for sabbatical leaves.” La. Rev. Stat. Ann. § 17:1171(A).         Section
17:1182 states, “Every person on sabbatical leave shall be returned at the
beginning of the semester immediately following such leave to the same
position at the same school from which such leave was taken, unless otherwise
agreed to by him.”     Id. § 17:1182.    The statute does not define the term
“position.” See id. § 17:1170 (definitions). The district court relied on a state
appellate court decision interpreting the term “position” to mean only “that of
teacher rather than teacher of any specific subject.” Scott v. Dennis, 392 So.
2d 169, 170 (La. Ct. App. 1980). The Sinclairs contend that Dennis “makes no
sense.” We disagree.
      As the interpretation of § 17:1182 is a question of Louisiana law, we look
to the final decisions of Louisiana’s highest state court. See Temple v. McCall,
720 F.3d 301, 307 (5th Cir. 2013) (citation omitted). If there is no such decision,
we make an Erie guess to determine how the Louisiana Supreme Court would
resolve the issue if presented with the same case. See id. (quoting Six Flags,
Inc. v. Westchester Surplus Lines Ins. Co., 565 F.3d 948, 954 (5th Cir. 2009)).
“In making an Erie guess, federal courts defer to intermediate state appellate
court decisions, unless convinced by other persuasive data that the highest
court of the state would decide otherwise.” Id. (alteration omitted) (quoting
Mem’l Hermann Healthcare Sys. Inc. v. Eurocopter Deutschland, 524 F.3d 676,
678 (5th Cir. 2008)) (internal quotation marks omitted).
                                        4
    Case: 13-30579    Document: 00512579499     Page: 5   Date Filed: 03/31/2014



                                 No. 13-30579
      We believe that the district court’s reliance on Dennis was correct. The
case that the Sinclairs raise in support of their argument, Comeaux v. Iberia
Parish School Board, 597 So. 2d 1263 (La. Ct. App. 1992), does not address the
precise issue in this case and does not provide “persuasive data” that the
Louisiana Supreme Court would disagree with the ruling in Dennis if faced
with such a decision. That case addresses the “same school” requirement and
merely restates the plain language of the statute: a teacher returning from
sabbatical must be returned to the same school, not just the same school
system. Comeaux, 597 So. 2d at 1264. In fact the Comeaux court acknowledges
Dennis as precedent, but distinguishes it as addressing a distinct issue—i.e.,
the “same position” requirement. See id. Therefore, we find no reason to doubt
the district court’s reliance on Dennis and its resulting instruction that
“position” means “teacher.” The district court did not abuse its discretion.
B. Dismissal of Loss of Consortium Claims
      “We review a grant of summary judgment de novo, applying the same
standard as the district court.” Haverda v. Hays Cnty., 723 F.3d 586, 591 (5th
Cir. 2013) (citing Vaughn v. Woodforest Bank, 665 F.3d 632, 635 (5th Cir.
2011)). Pursuant to Federal Rule of Civil Procedure 56(a), summary judgment
is appropriate only “if the movant shows that there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a matter of law.”
Fed. R. Civ. P. 56(a). A genuine dispute as to a material fact exists when, after
considering the pleadings, depositions, answers to interrogatories, admissions
on file, and affidavits, a court determines that the evidence is such that a
reasonable jury could return a verdict for the nonmoving party. LeMaire v. La.
Dep’t of Transp. & Dev., 480 F.3d 383, 387 (5th Cir. 2007) (citations omitted).
We must consider all facts in the light most favorable to the nonmoving party
and draw all reasonable inferences in favor of the nonmoving party. Anderson


                                       5
    Case: 13-30579    Document: 00512579499        Page: 6   Date Filed: 03/31/2014



                                    No. 13-30579
v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) (citation omitted); Haverda, 723
F.3d at 591 (citation omitted).
      The district court found that “the evidence submitted . . . does not
identify any loss beyond . . . generalizations.” On appeal, the Sinclairs do not
argue that there is any evidence that the district court overlooked, nor do they
direct the court’s attention to any additional evidence. Based on our review of
the record, we hold that the district court did not err in dismissing Wendel
Sinclair and the Sinclairs’ son’s claims for loss of consortium.
                             III.    CONCLUSION
      Therefore, we AFFIRM the district court’s final judgment and its grant
of summary judgment.




                                         6